DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the communications filed on 6 May 2022.  Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8-11 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore et al. (Hereinafter, Moore, US 2006/0036568 A1).
Per claim 1, Moore discloses a device (e.g.,  personal computer 20 as shown in Fig. 1; paragraph [0226]), comprising: 
a memory (e.g., system memory 22 as shown in Fig. 1; paragraph [0226]); and 
at least one processor  (e.g., processing unit  21 as shown in Fig. 1; paragraph [0226]) communicatively coupled to the memory (paragraph[0226], “With reference to FIG. 1, an exemplary system for implementing the invention includes a general purpose computing device in the form of a conventional personal computer 20, including a processing unit 21, system memory 22, and a system bus 23 that couples various system components including the system memory 22 to the processing unit 21 ...”) and configured to: 
display an application window (e.g.,  file viewer 1400  as shown in Fig. 43) showing first contents of a given level of a hierarchical content structure associated with the device(paragraph [0342], “ FIG. 43 illustrates an exemplary file viewer 1400 having a virtual address bar 1402 associated with displaying files in a computer file system. The virtual address bar 1402, having a virtual address 1404, is configured to display similar information to that displayed by the conventional address 1304 of the prior art file viewer 1300 of FIG. 42. A virtual address, also referred to as a virtual path, references files stored in a computer file system according to selection criteria.”; paragraph [0343], “Similar to a conventional address, such as address 1304 of FIG. 42, the virtual address's selection criteria may reference files stored in a specific location in the file system hierarchy ...  “); 
receive a first user input (e.g.,  cursor 1510 as shown in Fig. 44A illustrates receiving a first user input; paragraph [0349], “ In contrast to a conventional address bar, each segment in a virtual address bar 1402 represents an actionable, interactive user interface element. For example, a segment in a virtual address bar 1402 is responsive to user selection, monitors whether a cursor is located over the segment for a specific period of time, and may be removed from the virtual address bar by a dragging user interaction. Hence, as shown in FIG. 44A, a user may place a cursor 1510 over a segment in the virtual address bar 1402, such as segment 1504 "Document Library," to select, or click, on that segment in order to navigate to that level, i.e., truncate the virtual address at that segment, as described in regard to FIG. 44B.”); 
display in the application window, in response to receiving the first user input, a navigation bar (e.g., virtual address bar 1402 as shown in Figs. 43 and 44A-44B) displaying a path including levels for arriving at the first contents within the hierarchical content structure(Abstract; paragraph [0342], “FIG. 43 illustrates an exemplary file viewer 1400 having a virtual address bar 1402 associated with displaying files in a computer file system. The virtual address bar 1402, having a virtual address 1404, is configured to display similar information to that displayed by the conventional address 1304 of the prior art file viewer 1300 of FIG. 42. A virtual address, also referred to as a virtual path, references files stored in a computer file system according to selection criteria.”), the displayed path being determined based on metadata associated with contents displayed in the application window (Abstract, “ … A virtual address bar is provided which comprises a plurality of segments, each segment corresponding to a filter for selecting content. A shell browser is provided with which users can readily identify an item based on the metadata associated with that item …. “; paragraph [0344], “ … Each segment in a virtual address bar may correspond to one or more predetermined filters, or selection criteria, on all of the available content or files accessible to a computer file system. Collectively, the filters of all of the segments in a virtual address bar 1402 represent the virtual address bar's virtual address. “; Examiner’s Note: Examiner is broadly and reasonably interpreting the predetermined filters to be metadata. );
change, responsive to a user selection of an item of the hierarchical content structure displayed in the navigation bar(e.g., Fig. 44A illustrates a user selection of an item of the hierarchical content structure displayed in the navigation bar, i.e., virtual address bar 1402; paragraph [0342]), content items displayed in the application window(e.g., Fig. 44B illustrates responsive to a user selection of an item of the hierarchical content structure displayed in the navigation bar, content items displayed in the application window; paragraph [0350]);  and
while the navigation bar is being displayed (e.g., virtual address bar 1600 as shown in Figs. 45A-45D), in response to a third user input at the selected item of the hierarchical content structure displayed on the navigation bar(paragraph [0355],” To illustrate alternatively selecting a segment, with reference to FIG. 45A, a user first places the cursor 1610 over segment 1604 "Document Library" for a predetermined amount of time, i.e., hovers over the segment, to select that segment.  ...”), display a peer selection menu  (e.g.,  peer filter view 1612  as  shown in Fig. 45B; paragraph [0042], “… FIG. 45B demonstrates the results of alternatively selecting segment 1604 "Document Library" in the virtual address bar 1600. As shown in FIG. 45B, after alternatively selecting segment 1604 "Document Library," a peer filter view 1612 is displayed including peer filters corresponding to the selected segment. It should be understood that the peer filters presented in the peer filter view 1612 are for illustrative purposes only, and should not be construed as limiting upon the present invention.”) displaying related items at a same level of hierarchy as the selected item within the hierarchical content structure (e.g., Fig. 45C illustrates displaying related items at a same level of hierarchy as the selected item within the hierarchical content structure; paragraph [0356], “ In order to select an alternative peer filter, as shown in FIG. 45C, the user positions the cursor 1610 over one of the filters presented in the peer filter view 1612, such as peer filter 1614, and selects the peer filter. As shown in FIG. 45D, after selecting the alternative peer filter 1614, the previously selected segment 1604 (FIG. 45A) is replaced with a new segment 1616 representing the selected alternative peer filter 1614 ...  “).
Per claim 2, Moore discloses the device of claim 1, wherein the at least one processor is further configured to change the content items displayed in the application window, responsive to the user selection(e.g., Fig. 44A illustrates a user selection of an item of the hierarchical content structure displayed in the navigation bar, i.e., virtual address bar 1402; paragraph [0349], “In contrast to a conventional address bar, each segment in a virtual address bar 1402 represents an actionable, interactive user interface element. For example, a segment in a virtual address bar 1402 is responsive to user selection, monitors whether a cursor is located over the segment for a specific period of time, and may be removed from the virtual address bar by a dragging user interaction ... “), to display second contents of the selected item of the hierarchical content structure (paragraph [0349], “…Hence, as shown in FIG. 44A, a user may place a cursor 1510 over a segment in the virtual address bar 1402, such as segment 1504 "Document Library," to select, or click, on that segment in order to navigate to that level, i.e., truncate the virtual address at that segment, as described in regard to FIG. 44B. “).
Per  claim 3, Moore discloses the device of claim 1, wherein the at least one processor is further configured to fix the position and display of the navigation bar in the application window in response to receipt of a second user input (Examiner’s Note: As illustrated in Figs. 44A-44B and described in paragraph [0350], segments 506 "Word Documents" and 1508 "Author A" (FIG. 44A) are removed from the display after the user clicks on segment 1503).
Per  claim 4, Moore discloses the device of claim 1, wherein the at least one processor is further configured to change the content items displayed in the application window(e.g., Figs. 45A-45D; paragraphs [0355-0356]), responsive to a user selection of one of the related items displayed in the peer selection menu, to display third contents of the selected related item of the hierarchical content structure (paragraph [0356;  Examiner’s Note: As shown in Figs.45A-45D, the user hovers cursor 1610 over segment 1604 to cause peer selection menu to display segments related to libraries.   The user changes the virtual address bar 1600 to the one shown in Fig. 45D.).
 
Per claim 8, Moore discloses a non-transitory computer-readable medium (e.g., system memory 22 as shown in Fig. 1; paragraph [0226])comprising instructions, which when executed by at least one computing device, cause the at least one computing device to perform operations comprising: 
displaying an application window (e.g.,  file viewer 1400  as shown in Fig. 43) showing first contents of a given level of a hierarchical content structure associated with the device(paragraph [0342], “ FIG. 43 illustrates an exemplary file viewer 1400 having a virtual address bar 1402 associated with displaying files in a computer file system. The virtual address bar 1402, having a virtual address 1404, is configured to display similar information to that displayed by the conventional address 1304 of the prior art file viewer 1300 of FIG. 42. A virtual address, also referred to as a virtual path, references files stored in a computer file system according to selection criteria.”; paragraph [0343], “Similar to a conventional address, such as address 1304 of FIG. 42, the virtual address's selection criteria may reference files stored in a specific location in the file system hierarchy ...  “); 
receiving a first user input (e.g.,  cursor 1510 as shown in Fig. 44A illustrates receiving a first user input; paragraph [0349], “ In contrast to a conventional address bar, each segment in a virtual address bar 1402 represents an actionable, interactive user interface element. For example, a segment in a virtual address bar 1402 is responsive to user selection, monitors whether a cursor is located over the segment for a specific period of time, and may be removed from the virtual address bar by a dragging user interaction. Hence, as shown in FIG. 44A, a user may place a cursor 1510 over a segment in the virtual address bar 1402, such as segment 1504 "Document Library," to select, or click, on that segment in order to navigate to that level, i.e., truncate the virtual address at that segment, as described in regard to FIG. 44B.”); 
displaying in the application window, in response to receiving the first user input, a navigation bar (e.g., virtual address bar 1402 as shown in Figs. 43 and 44A-44B) displaying a path including levels for arriving at the first contents within the hierarchical content structure(Abstract; paragraph [0342], “FIG. 43 illustrates an exemplary file viewer 1400 having a virtual address bar 1402 associated with displaying files in a computer file system. The virtual address bar 1402, having a virtual address 1404, is configured to display similar information to that displayed by the conventional address 1304 of the prior art file viewer 1300 of FIG. 42. A virtual address, also referred to as a virtual path, references files stored in a computer file system according to selection criteria.”), the displayed path being determined based on metadata associated with contents displayed in the application window (Abstract, “ … A virtual address bar is provided which comprises a plurality of segments, each segment corresponding to a filter for selecting content. A shell browser is provided with which users can readily identify an item based on the metadata associated with that item …. “; paragraph [0344], “ … Each segment in a virtual address bar may correspond to one or more predetermined filters, or selection criteria, on all of the available content or files accessible to a computer file system. Collectively, the filters of all of the segments in a virtual address bar 1402 represent the virtual address bar's virtual address. “; Examiner’s Note: Examiner is broadly and reasonably interpreting the predetermined filters to be metadata. );
changing, responsive to a user selection of an item of the hierarchical content structure displayed in the navigation bar(e.g., Fig. 44A illustrates a user selection of an item of the hierarchical content structure displayed in the navigation bar, i.e., virtual address bar 1402; paragraph [0342]), content items displayed in the application window(e.g., Fig. 44B illustrates responsive to a user selection of an item of the hierarchical content structure displayed in the navigation bar, content items displayed in the application window; paragraph [0350]);  and
while the navigation bar is being displayed (e.g., virtual address bar 1600 as shown in Figs. 45A-45D), in response to a third user input at the selected item of the hierarchical content structure displayed on the navigation bar(paragraph [0355],” To illustrate alternatively selecting a segment, with reference to FIG. 45A, a user first places the cursor 1610 over segment 1604 "Document Library" for a predetermined amount of time, i.e., hovers over the segment, to select that segment.  ...”), display a peer selection menu  (e.g.,  peer filter view 1612  as  shown in Fig. 45B; paragraph [0042], “… FIG. 45B demonstrates the results of alternatively selecting segment 1604 "Document Library" in the virtual address bar 1600. As shown in FIG. 45B, after alternatively selecting segment 1604 "Document Library," a peer filter view 1612 is displayed including peer filters corresponding to the selected segment. It should be understood that the peer filters presented in the peer filter view 1612 are for illustrative purposes only, and should not be construed as limiting upon the present invention.”) displaying related items at a same level of hierarchy as the selected item within the hierarchical content structure (e.g., Fig. 45C illustrates displaying related items at a same level of hierarchy as the selected item within the hierarchical content structure; paragraph [0356], “ In order to select an alternative peer filter, as shown in FIG. 45C, the user positions the cursor 1610 over one of the filters presented in the peer filter view 1612, such as peer filter 1614, and selects the peer filter. As shown in FIG. 45D, after selecting the alternative peer filter 1614, the previously selected segment 1604 (FIG. 45A) is replaced with a new segment 1616 representing the selected alternative peer filter 1614 ...  “).
Per claim 9, Moore discloses the non-transitory computer-readable medium of claim 8, wherein changing content items displayed in the application window comprises changing the content items displayed in the application window to display second contents of the selected item of the hierarchical content structure(e.g., Fig. 44A illustrates a user selection of an item of the hierarchical content structure displayed in the navigation bar, i.e., virtual address bar 1402; paragraph [0349], “…Hence, as shown in FIG. 44A, a user may place a cursor 1510 over a segment in the virtual address bar 1402, such as segment 1504 "Document Library," to select, or click, on that segment in order to navigate to that level, i.e., truncate the virtual address at that segment, as described in regard to FIG. 44B. “).
 Per claim 10, Moore discloses the non-transitory computer-readable medium of claim 8, wherein the operations further comprise fixing a position and display of the navigation bar in the application window in response to receipt of a second user input(Examiner’s Note: As illustrated in Figs. 44A-44B and described in paragraph [0350], segments 506 "Word Documents" and 1508 "Author A" (FIG. 44A) are removed from the display after the user clicks on segment 1503).
Per claim 11, Moore discloses the non-transitory computer-readable medium of claim 8, wherein the operations further comprise changing the content items displayed in the application window(e.g., Figs. 45A-45D; paragraphs [0355-0356]) responsive to a user selection of one of the related items displayed in the peer selection menu, to display third contents of the selected related item of the hierarchical content structure(paragraph [0356;  Examiner’s Note: As shown in Figs.45A-45D, the user hovers cursor 1610 over segment 1604 to cause peer selection menu to display segments related to libraries.   The user changes the virtual address bar 1600 to the one shown in Fig. 45D.).
 
Per claim 15, Moore discloses a method(paragraph [0375]) comprising: 
displaying an application window (e.g.,  file viewer 1400  as shown in Fig. 43) showing first contents of a given level of a hierarchical content structure associated with the device(paragraph [0342], “ FIG. 43 illustrates an exemplary file viewer 1400 having a virtual address bar 1402 associated with displaying files in a computer file system. The virtual address bar 1402, having a virtual address 1404, is configured to display similar information to that displayed by the conventional address 1304 of the prior art file viewer 1300 of FIG. 42. A virtual address, also referred to as a virtual path, references files stored in a computer file system according to selection criteria.”; paragraph [0343], “Similar to a conventional address, such as address 1304 of FIG. 42, the virtual address's selection criteria may reference files stored in a specific location in the file system hierarchy ...  “); 
receiving a first user input (e.g.,  cursor 1510 as shown in Fig. 44A illustrates receiving a first user input; paragraph [0349], “ In contrast to a conventional address bar, each segment in a virtual address bar 1402 represents an actionable, interactive user interface element. For example, a segment in a virtual address bar 1402 is responsive to user selection, monitors whether a cursor is located over the segment for a specific period of time, and may be removed from the virtual address bar by a dragging user interaction. Hence, as shown in FIG. 44A, a user may place a cursor 1510 over a segment in the virtual address bar 1402, such as segment 1504 "Document Library," to select, or click, on that segment in order to navigate to that level, i.e., truncate the virtual address at that segment, as described in regard to FIG. 44B.”); 
displaying in the application window, in response to receiving the first user input, a navigation bar (e.g., virtual address bar 1402 as shown in Figs. 43 and 44A-44B) displaying a path including levels for arriving at the first contents within the hierarchical content structure(Abstract; paragraph [0342], “FIG. 43 illustrates an exemplary file viewer 1400 having a virtual address bar 1402 associated with displaying files in a computer file system. The virtual address bar 1402, having a virtual address 1404, is configured to display similar information to that displayed by the conventional address 1304 of the prior art file viewer 1300 of FIG. 42. A virtual address, also referred to as a virtual path, references files stored in a computer file system according to selection criteria.”), the displayed path being determined based on metadata associated with contents displayed in the application window (Abstract, “ … A virtual address bar is provided which comprises a plurality of segments, each segment corresponding to a filter for selecting content. A shell browser is provided with which users can readily identify an item based on the metadata associated with that item …. “; paragraph [0344], “ … Each segment in a virtual address bar may correspond to one or more predetermined filters, or selection criteria, on all of the available content or files accessible to a computer file system. Collectively, the filters of all of the segments in a virtual address bar 1402 represent the virtual address bar's virtual address. “; Examiner’s Note: Examiner is broadly and reasonably interpreting the predetermined filters to be metadata. );
changing, responsive to a user selection of an item of the hierarchical content structure displayed in the navigation bar(e.g., Fig. 44A illustrates a user selection of an item of the hierarchical content structure displayed in the navigation bar, i.e., virtual address bar 1402; paragraph [0342]), content items displayed in the application window(e.g., Fig. 44B illustrates responsive to a user selection of an item of the hierarchical content structure displayed in the navigation bar, content items displayed in the application window; paragraph [0350]);  and
while the navigation bar is being displayed (e.g., virtual address bar 1600 as shown in Figs. 45A-45D), in response to a third user input at the selected item of the hierarchical content structure displayed on the navigation bar(paragraph [0355],” To illustrate alternatively selecting a segment, with reference to FIG. 45A, a user first places the cursor 1610 over segment 1604 "Document Library" for a predetermined amount of time, i.e., hovers over the segment, to select that segment.  ...”), display a peer selection menu  (e.g.,  peer filter view 1612  as  shown in Fig. 45B; paragraph [0042], “… FIG. 45B demonstrates the results of alternatively selecting segment 1604 "Document Library" in the virtual address bar 1600. As shown in FIG. 45B, after alternatively selecting segment 1604 "Document Library," a peer filter view 1612 is displayed including peer filters corresponding to the selected segment. It should be understood that the peer filters presented in the peer filter view 1612 are for illustrative purposes only, and should not be construed as limiting upon the present invention.”) displaying related items at a same level of hierarchy as the selected item within the hierarchical content structure (e.g., Fig. 45C illustrates displaying related items at a same level of hierarchy as the selected item within the hierarchical content structure; paragraph [0356], “ In order to select an alternative peer filter, as shown in FIG. 45C, the user positions the cursor 1610 over one of the filters presented in the peer filter view 1612, such as peer filter 1614, and selects the peer filter. As shown in FIG. 45D, after selecting the alternative peer filter 1614, the previously selected segment 1604 (FIG. 45A) is replaced with a new segment 1616 representing the selected alternative peer filter 1614 ...  “).
Per claim 16, Moore discloses the method of claim 15, wherein changing content items displayed in the application window comprises changing the content items displayed in the application window to display second contents of the selected item of the hierarchical content structure (paragraph [0349], “…Hence, as shown in FIG. 44A, a user may place a cursor 1510 over a segment in the virtual address bar 1402, such as segment 1504 "Document Library," to select, or click, on that segment in order to navigate to that level, i.e., truncate the virtual address at that segment, as described in regard to FIG. 44B. “).
Per claim 17, Moore discloses the method of claim 15, further comprising fixing a position and display of the navigation bar in the application window in response to receipt of a second user input (Examiner’s Note: As illustrated in Figs. 44A-44B and described in paragraph [0350], segments 506 "Word Documents" and 1508 "Author A" (FIG. 44A) are removed from the display after the user clicks on segment 1503).
Per claim 18, Moore discloses the method of claim 15, further comprising changing the content items displayed in the application window(e.g., Figs. 45A-45D; paragraphs [0355-0356]), responsive to a user selection of one of the related items displayed in the peer selection menu, to display third contents of the selected related item of the hierarchical content structure (paragraph [0356;  Examiner’s Note: As shown in Figs.45A-45D, the user hovers cursor 1610 over segment 1604 to cause peer selection menu to display segments related to libraries.   The user changes the virtual address bar 1600 to the one shown in Fig. 45D.).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (Hereinafter, Moore, US 2006/0036568 A1) in view of Lam (US 2015/0082251 A1).
 
Per  claim 5, Moore discloses the device of claim 1, but does not expressly disclose wherein the at least one processor is further configured to display, while the peer selection menu is being displayed, responsive to the third user input at a selected related item displayed in the peer selection menu, a nested peer selection menu displaying further related items at a same level of hierarchy as the selected related item within the hierarchical content structure.
However, Lam discloses wherein the at least one processor is further configured to display, while the peer selection menu is being displayed (e.g., drop-down menu 84 as shown in Fig. 2B), responsive to the third user input at a selected related item displayed in the peer selection menu(paragraph [0078], “FIG. 2B illustrates a second example UI display screen 80, which represents an updated version of the first example UI display screen 30 of FIG. 2A after user selection of the overflow control 44 of the breadcrumb bar 40.”), a nested peer selection menu displaying further related items at a same level of hierarchy as the selected related item within the hierarchical content structure (paragraph [0084], “Furthermore, in certain implementations, breadcrumbs of the drop-down menu 84 may be expandable, enabling access to sub-folders associated with the listed breadcrumbs 86, as discussed more fully below. In such cases, drop-down menu flyouts, hover layers, and/or other mechanisms may be employed to display breadcrumbs corresponding subfolders of other intervening folders.”).
It would have been obvious for a person of ordinary skill in the art before the
effective filing date of the claimed invention to use the navigation tool of Lam with
Moore’s  file system shell for the purpose of  improving navigation of complex content as suggested by Lam(paragraph [0005]).
Per claim 12, Moore discloses the non-transitory computer-readable medium of claim 8, but does not expressly disclose wherein the operations further comprise displaying, while the peer selection menu is being displayed, responsive to the third user input at a selected related item displayed in the peer selection menu, a nested peer selection menu displaying further related items at a same level of hierarchy as the selected related item within the hierarchical content structure.
However, Lam discloses wherein the operations further comprise displaying, while the peer selection menu is being displayed (e.g., drop-down menu 84 as shown in Fig. 2B), responsive to the third user input at a selected related item displayed in the peer selection menu(paragraph [0078], “FIG. 2B illustrates a second example UI display screen 80, which represents an updated version of the first example UI display screen 30 of FIG. 2A after user selection of the overflow control 44 of the breadcrumb bar 40.”), a nested peer selection menu displaying further related items at a same level of hierarchy as the selected related item within the hierarchical content structure (paragraph [0084], “Furthermore, in certain implementations, breadcrumbs of the drop-down menu 84 may be expandable, enabling access to sub-folders associated with the listed breadcrumbs 86, as discussed more fully below. In such cases, drop-down menu flyouts, hover layers, and/or other mechanisms may be employed to display breadcrumbs corresponding subfolders of other intervening folders.”).
It would have been obvious for a person of ordinary skill in the art before the
effective filing date of the claimed invention to use the navigation tool of Lam with
Moore’s  file system shell for the purpose of  improving navigation of complex content as suggested by Lam(paragraph [0005]).
Per claim 19, Moore discloses the method of claim 15, but does not expressly disclose the method as  further comprising displaying, while the peer selection menu is being displayed, responsive to the third user input at a selected related item displayed in the peer selection menu, a nested peer selection menu displaying further related items at a same level of hierarchy as the selected related item within the hierarchical content structure.
However, Lam discloses displaying, while the peer selection menu is being displayed (e.g., drop-down menu 84 as shown in Fig. 2B), responsive to the third user input at a selected related item displayed in the peer selection menu(paragraph [0078], “FIG. 2B illustrates a second example UI display screen 80, which represents an updated version of the first example UI display screen 30 of FIG. 2A after user selection of the overflow control 44 of the breadcrumb bar 40.”), a nested peer selection menu displaying further related items at a same level of hierarchy as the selected related item within the hierarchical content structure (paragraph [0084], “Furthermore, in certain implementations, breadcrumbs of the drop-down menu 84 may be expandable, enabling access to sub-folders associated with the listed breadcrumbs 86, as discussed more fully below. In such cases, drop-down menu flyouts, hover layers, and/or other mechanisms may be employed to display breadcrumbs corresponding subfolders of other intervening folders.”).
It would have been obvious for a person of ordinary skill in the art before the
effective filing date of the claimed invention to use the navigation tool of Lam with
Moore’s  file system shell for the purpose of  improving navigation of complex content as suggested by Lam(paragraph [0005]).

Claims 6, 7, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (Hereinafter, Moore, US 2006/0036568 A1) in view of Grigirov et al. (Hereinafter, Grigorov, US 2017/0052671 A1).
 
Per claim 6, Moore discloses the device of claim 1, but does not expressly disclose wherein the at least one processor is further configured to display, while the navigation bar is being displayed, responsive to a fourth user input at the selected item displayed on the navigation bar, a context menu including a set of possible actions relating to the selected item, a set of possible items relating to the selected item being determined based on the metadata associated with the selected item.
Grigorov discloses wherein the at least one processor is further configured to display, while the navigation bar is being displayed, responsive to a fourth user input at the selected item displayed on the navigation bar, a context menu including a set of possible actions relating to the selected item, a set of possible items relating to the selected item being determined based on the metadata associated with the selected item (Abstract, “ … The method further includes, in response to receiving a user interaction with the displayed text item from a pointing device or a keyboard, retrieving the metadata associated with the text item in the user interface and performing, based on the metadata associated with the text item, an entity-specific action for the selected item, such as generating an entity-specific contextual menu or invoking a command on the entity. “; paragraph [0024], “ In block 224, for certain types of user interaction (e.g. a right-mouse click), user interface 102 may generates an entity-specific contextual menu based on the metadata of the entities…“; Fig. 1 illustrates wherein the at least one processor 106 is further configured to display, while the navigation bar is being displayed 116, responsive to a fourth user input at the selected item displayed on the navigation bar, a context menu 120 including a set of possible actions 122 relating to the selected item, a set of possible items relating to the selected item being determined based on the metadata associated with the selected item. )
It would have been obvious for a person of ordinary skill in the art before the
effective filing date of the claimed invention to use the contextual GUI-style interaction of Grigorov with Moore’s file system shell for the purpose of providing the possibility of interacting with the text representing an entity as if it was the entity itself as suggested by Grigorov (paragraph [0007]).
Per  claim 7, Moore and Grigorov disclose the device of claim 6, wherein the context menu comprises one or more of the following: an option for navigating to the selected item and displaying contents of the selected item within the application window (Moore, paragraph [0066]); an option for navigating to the selected item and displaying contents of the selected item in a new application window (Moore, paragraph [0049], [0053]); an option to copy the path displayed in the navigation bar; an option to display metadata associated with the selected item(Moore, paragraph [0067]); an option to quarantine and/or restrict access to contents of the selected item; and an option for navigating to an item immediately higher in hierarchy than the selected item and displaying contents of the higher item in the application window.
Per claim 13, Moore discloses the non-transitory computer-readable medium of claim 8,  but does not expressly disclose wherein the operations further comprise displaying, while the navigation bar is being displayed, responsive to a fourth user input at the selected item displayed on the navigation bar, a context menu including a set of possible actions relating to the selected item, a set of possible items relating to the selected item being determined based on the metadata associated with the selected item.
Grigorov discloses wherein the operations further comprise displaying, while the navigation bar is being displayed, responsive to a fourth user input at the selected item displayed on the navigation bar, a context menu including a set of possible actions relating to the selected item, a set of possible items relating to the selected item being determined based on the metadata associated with the selected item (Abstract, “ … The method further includes, in response to receiving a user interaction with the displayed text item from a pointing device or a keyboard, retrieving the metadata associated with the text item in the user interface and performing, based on the metadata associated with the text item, an entity-specific action for the selected item, such as generating an entity-specific contextual menu or invoking a command on the entity. “; paragraph [0024], “ In block 224, for certain types of user interaction (e.g. a right-mouse click), user interface 102 may generates an entity-specific contextual menu based on the metadata of the entities…“; Fig. 1 illustrates wherein the at least one processor 106 is further configured to display, while the navigation bar is being displayed 116, responsive to a fourth user input at the selected item displayed on the navigation bar, a context menu 120 including a set of possible actions 122 relating to the selected item, a set of possible items relating to the selected item being determined based on the metadata associated with the selected item. )
It would have been obvious for a person of ordinary skill in the art before the
effective filing date of the claimed invention to use the contextual GUI-style interaction of Grigorov with Moore’s file system shell for the purpose of providing the possibility of interacting with the text representing an entity as if it was the entity itself as suggested by Grigorov (paragraph [0007]).
Per claim 14, Moore and Grigorov disclose the non-transitory computer-readable medium of claim 13, wherein the context menu comprises one or more of the following: an option for navigating to the selected item and displaying contents of the selected item within the application window(Moore, paragraph [0066]); an option for navigating to the selected item and displaying contents of the selected item in a new application window (Moore, paragraph [0049], [0053]); an option to copy the path displayed in the navigation bar; an option to display metadata associated with the selected item(Moore, paragraph [0067]); an option to quarantine and/or restrict access to contents of the selected item; and an option for navigating to an item immediately higher in hierarchy than the selected item and displaying contents of the higher item in the application window.
Per claim 20, Moore  discloses the method of claim 15,  wherein the context menu comprises one or more of the following: an option for navigating to the selected item and displaying contents of the selected item within the application window (Moore, paragraph [0066]); an option for navigating to the selected item and displaying contents of the selected item in a new application window (Moore, paragraph [0049], [0053]); an option to copy the path displayed in the navigation bar; an option to display metadata associated with the selected item(Moore, paragraph [0067]); an option to quarantine and/or restrict access to contents of the selected item; and an option for navigating to an item immediately higher in hierarchy than the selected item and displaying contents of the higher item in the application window.
Moore does not expressly disclose the method as further comprising displaying, while the navigation bar is being displayed, responsive to a fourth user input at the selected item displayed on the navigation bar, a context menu including a set of possible actions relating to the selected item, a set of possible items relating to the selected item being determined based on the metadata associated with the selected item.
Grigorov discloses displaying, while the navigation bar is being displayed, responsive to a fourth user input at the selected item displayed on the navigation bar, a context menu including a set of possible actions relating to the selected item, a set of possible items relating to the selected item being determined based on the metadata associated with the selected item (Abstract, “ … The method further includes, in response to receiving a user interaction with the displayed text item from a pointing device or a keyboard, retrieving the metadata associated with the text item in the user interface and performing, based on the metadata associated with the text item, an entity-specific action for the selected item, such as generating an entity-specific contextual menu or invoking a command on the entity. “; paragraph [0024], “ In block 224, for certain types of user interaction (e.g. a right-mouse click), user interface 102 may generates an entity-specific contextual menu based on the metadata of the entities…“; Fig. 1 illustrates wherein the at least one processor 106 is further configured to display, while the navigation bar is being displayed 116, responsive to a fourth user input at the selected item displayed on the navigation bar, a context menu 120 including a set of possible actions 122 relating to the selected item, a set of possible items relating to the selected item being determined based on the metadata associated with the selected item. )
It would have been obvious for a person of ordinary skill in the art before the
effective filing date of the claimed invention to use the contextual GUI-style interaction of Grigorov with Moore’s file system shell for the purpose of providing the possibility of interacting with the text representing an entity as if it was the entity itself as suggested by Grigorov (paragraph [0007]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079. The examiner can normally be reached Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARRIN HOPE
Examiner
Art Unit 2173



/TADESSE HAILU/Primary Examiner, Art Unit 2173